Citation Nr: 0828228	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to death benefits as a helpless child. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
March 1946.  He died in February 1983.  The appellant is 
claiming VA benefits as the helpless child of the veteran.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in January 2007.  

The Board recognizes that there were previous denials of the 
appellant's claim in June 1985 and June 2002.  However, it is 
not clear that the appellant received adequate notice of 
appellate rights at the time of either denial.  Thus, as the 
RO has treated the current claim as a new claim, the Board 
will also proceed with deciding this issue on the merits. 
 

FINDINGS OF FACT

1.  The veteran died in February 1983.  

2.  The appellant is the legitimate child of the veteran.  
The appellant was born in May 1957 and reached the age of 18 
in May 1975.

3.  The appellant was not permanently incapable of self-
support at the time she attained the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to VA death benefits as the 
helpless child of a veteran have not been met.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.57, 3.403, 3.503 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an October 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October 2005, which was prior to the 
February 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical certificates, school records and lay 
statements.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is seeking VA death benefits as the child of 
the veteran who allegedly became permanently incapable of 
self support prior to her 18th birthday.  The appellant was 
born in May 1957 and is the legitimate child of the veteran.  
The veteran died in February 1983.  

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  A 
child of a veteran may be considered a "child" after age 18 
for purposes of benefits under Title 38, United States Code, 
if found by a rating determination to have become, prior to 
age 18, permanently incapable of self- support.  See 38 
U.S.C.A. § 101(4). In order to be eligible for VA benefits 
under 38 U.S.C.A. § 101, the "child" must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years. 

To establish entitlement, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet.App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

The evidence of record has been carefully reviewed.  A 
February 1975 letter from  L.S., M.D. indicated that the 
appellant, who was a student at the College of Arts and 
Letters, showed no abnormality as regards to her heart and 
lungs.  A March 1975 letter from E.B., M.D. who was 
identified as a radiologist, stated that the appellant had 
post poliomyelitis with residuals of the left lower 
extremity.  The left lower extremity showed muscular atrophy 
of the left thigh, left leg and left foot.  The appellant had 
a Vieres foot drop and apparent shortening of the left lower 
extremity.  Although unclear, it appears that the examiner 
also noted that an x-ray of the pelvis showed a deformity of 
the pubic bone.  Further, a July 1981 letter from P.G., M.D. 
provided that the doctor had been treating the appellant 
since June 1984 for flaccid paralysis with atrophy of the 
left lower extremity post poliomyelitis.  Another July 1981 
medical certification by F.P, M.D., who was identified as a 
visiting orthopedic surgeon, indicated that the appellant had 
poliomyelitis since one year of age.  Residual deformities of 
her left lower extremity were muscle atrophy, thigh and leg; 
leg length discrepancy of about 3 cm; hip contracture 30 to 
40 degrees, sublaxated hip; and knee contracture 45 degrees.  

Recently, a September 2005 letter from L.R., M.D., a city 
health officer, indicated that the appellant walked in with a 
walking cane and an accompanying attendant.  She had 
asymmetry of the lower extremities with left thigh markedly 
smaller than the right.  The history showed that the 
appellant had an unexplained fever in childhood.  Another 
recent private medical certificate from R.A., M.D. reiterated 
the same physical findings of left leg length discrepancy, 
limb girth discrepancy and muscle weakness of the left lower 
extremity.  The diagnosis was poliomyelitis.  

The claims file also includes a July 1981 letter from the 
Office of the Registrar of the Philippine School of Business 
Administration which showed that the appellant was enrolled 
from first semester 1975 to summer 1978.  

The claims file also includes numerous lay statements.  In 
sum, a July 1981 statement from the appellant's governess 
indicated that she had to accompany the appellant to school 
during high school and then stayed with her in a dormitory at 
the University of St. Thomas.  She indicated that the 
appellant incurred a lot of absences in classes even during 
examination periods especially during rainy days.  She also 
stated that the appellant could not join extracurricular 
activities because of her physical defects, which also caused 
her low grades.  The appellant then transferred to Philippine 
School of Business Administration, which was much harder 
because there was no elevator.  The governess also indicated 
that she had to assist with the appellant's daily activities 
such as taking a bath, getting dressed, etc.  

Another July 1981 lay statement from the appellant's 
neighbors indicated the appellant used crutches because she 
could not walk by herself and went to school with the help of 
her parents and maid.  The neighbors also indicated that she 
had a maid as her helper while at the Philippine School of 
Business Administration to help her walk.  

A September 2005 lay statement from a City Social Welfare 
Officer indicated that the appellant was orthopedically 
handicapped and incapable of work.  A November 2005 lay 
statement from another neighbor indicated that the appellant 
used crutches to aid her walking and could not do work or 
perform household chores due to her physical conditions.  
Another November 2005 lay statement from the Prioress General 
of the appellant's church indicated that she had known the 
appellant for almost 49 years.  She witnessed how the 
appellant was a disabled child from polio.  Due to poverty, 
her parents could not afford to buy her a wheelchair so she 
was crawling around on the floor.  She was taught to use 
crutches at the age of seven.  The statement concluded that 
she was too helpless to earn her subsistence.  

The appellant has also submitted numerous statements 
indicating that she is incapable of self-support due to her 
physical disabilities.  

The Board finds that the evidence of record does not show 
that the appellant was permanently incapable of self-support 
by reason of physical or mental defect upon attaining the age 
of 18 years.  The evidence of record does reflect that the 
appellant has poliomyelitis.  However, none of the numerous 
medical statements submitted indicated that this disability 
left the appellant incapable of self support by the age of 18 
years.  Although the medical evidence showed that the veteran 
had a disability of the left leg that required assistance to 
get around, the medical evidence does not show that the 
appellant was incapable of self-support by the age of 18 
years old.  Significantly, the medical statements during 1975 
indicated that the appellant was in fact attending school.  
In other words, although the appellant's disability is 
permanent, the evidence shows that she was attending school 
prior to turning 18.  Subsequent private treatment records 
give the appellant's current level of disability, but do not 
offer an opinion as to her disability when she was 18 years 
old.  The Board also recognizes that a lay statement from a 
city social worker indicated that the appellant was incapable 
of work.  However, again, the social worker is giving an 
opinion on the appellant's current condition, not whether she 
was incapable of self support by the age of 18 years.  

The Board must stress that the question of "permanent 
incapacity" is a determination predicated on medical and/or 
mental health findings.  In this regard, the Board is fully 
aware of the contentions of the appellant and well as the 
numerous lay statements she submitted.  Nevertheless, while 
the appellant and the other lay persons are competent to 
describe her symptoms and activities, as lay persons, they 
are not competent to render a medical opinion in terms of 
either the degree of disability or the date at which such 
disability became so severe as to result in permanent 
incapacity.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).   In the instant case, the appellant's contentions as 
well as the other lay statements are outweighed by the lack 
of medical evidence with respect to her health and 
documentation showing her permanent incapacity at the age of 
18.

Overall, there has been no evidence submitted showing that 
the appellant became permanently incapable of self-support 
prior to the age of 18.   Accordingly, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to VA death benefits as a helpless child 
of the veteran.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to death benefits as a helpless child is not 
warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


